ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach a vehicle with a contactless charger, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-17, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
the second traveling characteristics being traveling characteristics in which behavior of the vehicle is gentler than that in the first traveling characteristics; and 
a device managing unit configured to switch the contactless charger between a charging-capable state capable to charge the mobile device by using a power supply of the vehicle and a non-working state, 
wherein when receiving, from the device managing unit, notification that the device managing unit switches the contactless charger to the charging-capable state, the traveling controller changes traveling characteristics to the second traveling characteristics.

4.         With respect to claim 18-20, the prior art made of record fails to teach the combination of steps recited in claim 18, including the following particular combination of steps as recited in claim 18, as follows:

switch the contactless charger between a charging-capable state capable to charge the mobile device by using a power supply of the vehicle and a non-working state, and 
change traveling characteristics to the second traveling characteristics when receiving, from the device managing unit, notification that the contactless charger is switched to the charging-capable state.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851